DETAILED ACTION
Notice to Applicant
Applicant has elected claims 1-10 and 17-20 drawn to an electrode-forming composition. Election was made without traverse in the reply filed on 10/14/2022. Claims 11-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making, there being no allowable generic or linking claim. 
Claims 1-20 are pending; claims 1-10 and 17-20 being examined herein. This is the first action on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims *** are rejected under 35 U.S.C. 103 as being unpatentable over Ogata (US 2017/0117539 to Ogata et al.) in view of Abusleme (US 2014/0120269 to Abusleme et al.).
	Regarding Claims 1-8 and 17-20, Ogata teaches:
an electrode-forming composition with a composite negative active material comprising silicon and graphitic carbon (para 0041) forming powdery particles (para 0018)
including a binder that may be an acrylate, a vinylidene fluoride/hexafluoropropylene copolymer, or a combination (paras 0075
	Shin does not explicitly teach:
a polymer of a linear semi-crystalline VDF copolymer comprising a backbone of VDF monomer, a (meth)acrylic monomer, and a perhalogenated monomer like HFP
wherein the (meth)acrylic monomer is an amount of 0.2-1.0 mol% and the HFP is an amount of 0.5-3.0 mol%
wherein the intrinsic viscosity measured in deimethylformamide is between 0.35 l/g and 0.5 l/g
	Abusleme, however, from the same field of invention, regarding binders for a lithium-ion electrode, teaches a linear semi-crystalline VDF copolymer with 0.5-10 mol% of HFP, 0.1-5.0mol% MAA (paras 0030-0035) with particular examples having viscosities around 0.3 l/g (para 0121). It would have been obvious to use the binder of Abusleme as a binder in the electrode composition of Ogata, with the motivation to use a binder with resistance to high temperature that can be prepared while avoiding toxic and polluting solvents (para 0009 of Abusleme). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    
	Regarding Claim 9, Ogata teaches:
wherein the silicon content of the active material can be at least about 10-30 wt% (para 0036)
	Regarding Claim 10, Ogata teaches:
conductive additives (para 0107)
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723